Lewis, Chief Justice
(concurring):
While I agree that jury issues were presented and that a new trial is proper, I think the rule set forth in the majority opinion is too restrictive.
I consider it a sound rule that owners of domestic animals should be required to keep them under such control and surveillance as to prevent them from injurying the property and rights of others; and when they permit animals, such as dogs, to run at large they do so at their own peril.
I do not subscribe to the view that one’s property, or the right to enjoy it in peace and repose, is subservient to the vagaries of trespassing animals; and if, under all the circumstances, the killing of a dog is, or reasonably appears to be, necessary to the free and perfect enjoyment of one’s property, the killing is lawful. 4 Am. Jr. (2d) Animals Section 135.
*655As stated in Wood v. Stotski, Md., 148 Md. 508, 129 A. 646, 647: “A landowner is not required to provide a hunting ground or playground for his neighbor and the neighbor’s dogs.” He may by appropriate means have both kept off, and may himself use whatever means may be reasonably necessary to prevent injury to persons or property on his land, or interference with his right to enjoy his property, including the killing of the dogs, if that should prove necessary.
The right of enjoyment of one’s property, free of trespassing animals, cannot be restricted to only those situations where there is danger to one’s person or property from the animals. Therefore, the issue in this case is whether the killing of the dog was, or reasonably appeared to be, necessary to the free and perfect enjoyment of defendant’s property. This does not mean that a trespassing dog may be killed simply because it is a trespasser. It does mean that a property owner is not required to indulge the continued harassment and inconvenience of a trespassing dog, irrespective of the pedigree of the dog or its owner.
Whether killing the dog in this case was, or reasonably appeared to be, necessary to the free and perfect enjoyment of defendant’s property was an issue of fact and should have been submitted to the jury.